Mr. President,
first let me congratulate you on your election to your high
office and assure you of the full cooperation and support
of the Austrian delegation. I am convinced that we will
have a successful session of the General Assembly, the
last in this century, under your able guidance.
Austria fully endorses the statement which was so
eloquently delivered by the Foreign Minister of Finland
on behalf of the European Union. I would like to add the
following observations to that very comprehensive
statement.
The United Nations in many ways finds itself at a
crossroads. The Organization has to find its role and
strengthen its relevance in an increasingly turbulent world.
To be sure, we are able to make progress on specific
issues. But is that enough in the face of mounting global
challenges? Much has been said and written in the last
few years about globalization, and I believe we are all
aware of the speed and impact of this very dynamic
process. What we still need is a coherent political
response to this phenomenon. We have to meet the
challenges and make the best possible use of the
opportunities presented to us.
While our everyday work must be focused on
reaching achievable goals within a realistic time, we must
never lose sight of our larger duty to provide human
security in its fullest sense. This means that we have to
provide individuals and communities with security,
dignity and quality of life. We have to protect them
against threats to their safety and well-being, such as
conflict, discrimination, poverty, organized crime,
corruption or repression.
In recent years, a number of initiatives have been
successfully launched, in particular on landmines, small
17


arms and child soldiers. Austria is working very actively to
promote the human security agenda, and I would like to
highlight three priority areas: human rights education, the
fight against child pornography and the fight against what
the Secretary-General has aptly termed the uncivil society.
On the occasion of the twentieth anniversary of the
presence of the United Nations in Vienna next month, we
will organize a high-level meeting on these and other
aspects of human security.
Most threats to human security have a human rights
dimension. This is why a human rights security agenda
must include an overall strategy aimed at the strengthening
of a worldwide human rights culture. Recent events in
Kosovo or East Timor have shown that the most basic
rights cannot be taken for granted. Again and again we will
have to assert the universality and indivisibility of human
rights. We therefore stress the importance of human rights
education, which is essential for the promotion and the
achievement of stable and harmonious relations within
countries and among communities. We must redouble our
efforts in support of the United Nations Decade for Human
Rights Education. Next year’s mid-term evaluation of
progress made in the Decade provides an ideal opportunity.
Institutions and organizations with specialized expertise in
our countries should identify specific ideas for further
action on human rights education activities at national level,
in foreign policy, and in the context of development
cooperation.
Every man and every woman must know his or her
rights in order to become a full and equal member of
society. People must be provided at the national and the
international level with effective remedies for human rights
violations. We therefore welcome the successful conclusion
of negotiations on the Optional Protocol to the Convention
on the Elimination of All Forms of Discrimination Against
Women. Its adoption by the General Assembly and its early
entry into force will have great significance for women
around the world.
Human security starts in the smallest entities of our
society. The mutual learning process within families is one
of human beings' most valuable experiences. The family, as
the fundamental unit of society and the natural environment
for the growth and well-being of all of its members, should
be afforded the necessary protection and assistance so that
it can fully assume its responsibilities within the
community, because it is within the family, first and
foremost, where children, the most vulnerable group in
society, seek support and protection.
Millions of children are being exploited worldwide.
Their basic human rights are being denied in many ways.
For some time now, and in particular during the Austrian
presidency of the European Union, Vice-Chancellor and
Foreign Minister Schüssel has been trying to focus
attention on one particular aspect: child pornography on
the Internet. Next week, Austria will host an international
conference on combating child pornography on the
Internet. Organized by Austria, the European Commission
and the United States of America, the conference will
bring together high-level officials from Ministries of the
Interior and Justice, the judiciary and the police, experts
from international organizations, non-governmental
organizations and the industry, especially Internet service
providers. The United Nations system will be represented
by experts from the United Nations Children's Fund and
the United Nations Centre for International Crime
Prevention. The main objectives of the conference are to
reinforce cooperation between law enforcement officials
and the judiciary, establish codes of conduct for Internet
service providers and the further development of hotlines
and networks between them. The results of this initiative
will be presented to the United Nations.
The fight against drugs and transnational organized
crime has rightly been accorded priority status in the
work of the United Nations. I am glad that the reform
measures introduced by Secretary-General Kofi Annan
have reaffirmed Vienna's role as the United Nations
centre for fighting uncivil elements in society.
Austria is particularly worried by reports about the
situation in Afghanistan, where the areas under poppy
cultivation area apparently doubled in 1998. We are
therefore appealing to all partners to enhance their efforts
in assisting the United Nations International Drug Control
Programme (UNDCP) to combat the cultivation and
production of drugs in that region and elsewhere. As a
practical contribution to this effort, Austria will sponsor
a UNDCP training seminar for Central Asian drug
authorities this autumn. Austria strongly believes that drug
control is, above all, in the interests of our children and
future generations.
In April 2000, the first United Nations conference in
the new millennium, the Tenth United Nations Congress
on the Prevention of Crime and the Treatment of
Offenders, will take place in Vienna. The key issues
contained in the preliminary draft of the Vienna
Declaration on Crime and Justice: Meeting the Challenges
of the Twenty-First Century (E/1999/30-E/CN.15/1999/12,
para. 3), whose final forum will be adopted at the
18


Congress, address the most burning questions in
international crime prevention: trafficking in human beings,
smuggling migrants and illicit transfers of firearms.
In this context, I can say with satisfaction that the
Austrian initiative to elaborate an international legal
instrument against the smuggling of migrants, which
Austria presented to the General Assembly two years ago,
has gathered a great deal of support among United Nations
Member States. Currently, intensive negotiations within the
framework of the Ad Hoc Committee on the Elaboration of
a Convention against Organized Transnational Crime are
being held and will hopefully be concluded next year with
the adoption of a universal protocol against the smuggling
of migrants.
The last of the series of world Conferences in the
1990s showed that an innovative yet pragmatic approach
can work. This was the Third United Nations Conference
on the Exploration and Peaceful Uses of Outer Space,
UNISPACE III, which took place in Vienna in July this
year. The Conference focused on the question of how to
ensure that space technology will benefit humanity in the
twenty-first century and that it is used effectively to
promote security in all its forms for the benefit of all
countries. It has provided developing countries with
opportunities to define their needs for space applications for
development purposes and to identify ways and possibilities
for them to participate in international programmes which
develop these applications. UNISPACE III was both a
novel and a successful type of Conference in bringing
together industry and academia, and young people, as equal
partners and incorporating their insights into the final
documents.
In the twenty-first century, the United Nations and the
international community will be judged by their capacity to
prevent armed conflict. At a time when the world's
problems appear to be growing and the resources to tackle
those problems seem to be shrinking, we must be more
strategic than ever in devising new ways to approach these
challenges.
Again and again we have had to face the fact that the
international community is not in the position to bridge the
gap between early warning and early action. In future,
efficient mechanisms will have to be implemented by
international organizations in order to act at an early stage.
In our response to looming refugee crises, much faster
action is needed to avoid human catastrophes like the ones
we have witnessed in Kosovo and East Timor.
As part of its development cooperation concept,
Austria is currently working on a comprehensive strategy
for conflict prevention which combines all available
measures, from facilitation and mediation to a targeted
use of the instruments of development cooperation.
Austria is actively involved in the Arusha peace process
for Burundi and is offering a broad range of seminars and
training programmes on preventive diplomacy, in
particular with its partners in Africa. Austria's
development cooperation aims to promote both
sustainable development and sustainable peace.
Austria has always lent its active support to United
Nations efforts to maintain international peace and
security. Since 1960, it has been one of the major
contributors to United Nations peacekeeping missions. At
the moment, more than 1,500 Austrian troops, civilian
police, military observers and civilian experts are serving
in United Nations peacekeeping, and other United Nations
mandated operations, and in missions in which regional
organizations are participating — from Kosovo to East
Timor, and from Western Sahara to Tajikistan. We will
continue to do our utmost to assist the United Nations in
its efforts to enhance stability in many areas of tension
around the world.
If we are to cope with all these challenges, we
clearly have to reinforce the rule of law in international
relations. A large part of the legal basis already exists.
What is needed to make it work is our common political
will to monitor and to ensure its application. This can
only happen in the framework of the United Nations, in
particular through the Security Council.
In view of the United Nations primary responsibility
for the maintenance of peace and security, it is crucial
that the United Nations prove its ability to act quickly and
decisively in conflict situations. The decisive action taken
during the Gulf war in 1990-1991 raised international
hopes and expectations for the future.
But already during the terrible conflicts in the
territory of the former Yugoslavia, particularly in Bosnia
and Herzegovina, it took the Organization much longer to
find a successful crisis solution. It only managed to do so
by applying a sensible subcontracting policy with regional
organizations. The recent tragedies in Kosovo and East
Timor have both brought the United Nations and the
Security Council to the brink of being perceived in
international public opinion as ineffective or unable to act.
19


The Security Council, which carries the primary
responsibility for international peace and security, must
maintain its ability to act. It cannot be seen to be driven by
the subjective interest of members rather than by an
objective assessment of real requirements. It goes without
saying that the permanent members bear a particular
responsibility in this regard, which includes financial
obligations. The privileges of permanent membership come
with a heavy obligation: to act whenever necessary. If a
peace operation has to be established, it must not matter
whether the conflict situation is located in an area of little
strategic interest or whether the country in question
maintains unwelcome relations with another entity. Its
mandate and size must be based on the conditions on the
ground, and not depend on anybody’s willingness to finance
it. Should the Security Council be seen to be unable to
fulfil these functions, we will have to heed the call for
reforms, including the role of its permanent members.
On East Timor, the Security Council has finally lived
up to its special responsibilities assigned to it under the
Charter. This proves that the international community must
act decisively when confronted with massive violations of
international humanitarian law and human rights.
Austria welcomes Security Council resolution 1264
(1999) authorizing a multinational force for East Timor
under Chapter VII and the commitment of the Indonesian
Government to cooperate with this force in the
implementation of the mandate. We hope that this initiative
will contribute to bringing about national reconciliation,
lasting peace and respect for the will of the people of East
Timor, expressed so clearly during the consultations on 30
August 1999. Austria underlines the necessity to urgently
provide humanitarian assistance, and will also contribute to
these efforts.
The vote on the future of East Timor must be
respected by all sides. Austria, while underlining its desire
to see a strong, democratic and united Indonesia, looks
forward to recognizing East Timor once the process
towards independence is complete.
Austria sharply condemns the atrocities committed in
recent weeks. Those who planned, authorized or executed
these acts must be held individually and personally
accountable and be brought to justice.
After a long impasse the peace process in the Middle
East is back on track. Austria greatly welcomes the
memorandum signed by Israel and the Palestinians at
Sharm el-Sheikh, which removes the obstacles to the
implementation of the Wye Agreement. Furthermore, we
have taken note with satisfaction that implementation on
the ground has already begun. Here I should especially
like to point to the handing over of territory, the release
of Palestinian prisoners and the beginning of the final
status negotiations. This clear commitment of the parties
should augur well for further speedy progress on the road
to peace. Now it will also be necessary to bring about
new momentum in the Syrian/Lebanese track of the peace
process by relaunching the negotiations between Israel,
Syria and Lebanon. I think that all parties agree that
peace and mutual understanding are the only viable option
for a prosperous future for all nations in the Middle East
region.
The western Balkans, being geographically so close
to Austria, will remain in the foreground of Austrian
foreign policy. The most burning problem is currently the
situation in Kosovo, which merits the joint attention of
the international community. I would like to commend the
work which has already been carried out by the United
Nations Interim Administration Mission in Kosovo
(UNMIK) and by KFOR, and the progress realized so far,
in spite of such difficult circumstances. True, in the
implementation of Security Council resolution 1244
(1999), and in our efforts to bring Kosovo back to
normalcy, there are delays and setbacks, in particular the
insecurity, the tensions in Kosovska Mitrovica, and the
exodus of the majority of Kosovo Serbs and other
non-Albanians. Nevertheless, one must not forget the
paramount importance of the Kosovo issue for the
stability of the whole Balkan area, which is why we must
not become discouraged when we meet problems. Rather,
we have to understand them as an incentive to redouble
our efforts. Yesterday’s demilitarization agreement
between KFOR and the UCK is, I would say, a very
encouraging step in the right direction.
In addition to setting up a functioning civil
administration, including police, creating a democratic
political atmosphere respectful of human rights,
repatriating over 1 million refugees, and reconstructing
the infrastructure and the economic life of Kosovo, it is
UNMIK’s crucial task to facilitate a political process
leading to a definite status of the province. This is a very
complicated endeavour, which requires sound and prudent
preparation. We must not try to rush things, since it is
clear that stability and reconciliation have to be
established and solidified before we can tackle the final
status question.
20


The same holds true for Montenegro. We must, and
we will continue to, support the Montenegrin reform
process, and we must not allow forces in Belgrade to
undercut those pluralistic and economic improvements. For
the Federal Republic of Yugoslavia as a whole, we will
continue to work towards democratization, political reform
and respect for human and minority rights. Upon such
changes — which are not only urgently necessary but
which are also yearned for by the Serb and Yugoslav
people — Yugoslavia should, and will, take its rightful
place in the international community.
In spite of some progress made by Bosnia and
Herzegovina, it still needs and deserves our intense help —
both politically and financially. At the same time, it is
increasingly necessary for the Bosnians themselves to take
on more responsibility for their future and to start a process
of decoupling themselves from dependency on international
assistance.
Let me emphasize at this juncture Austria’s strong
belief in the protection and promotion of minorities in
general. This attitude is based on historic experience and
the conviction that ethnic minorities constitute a true
enrichment of our societies.
It is of interest for the international community to
recall that there are existing successful settlements of
important minority issues in Europe. In particular, I think
of the Austrian minority in the South Tyrol, which today
enjoys a well-balanced autonomy on the basis of the Paris
Treaty of 1946 between Austria and Italy. Time and again
it has been noted that this formula could be an example for
the settlement of minority disputes in other parts of the
world.
Though regional organizations and coalitions of the
willing have credibly shown their readiness to take on
responsibilities in the maintenance of international peace
and security, the United Nations continues to provide the
indispensable political, legal and institutional links to ensure
the acceptance, legitimacy and accountability of their
respective efforts.
The Organization for Security and Cooperation in
Europe (OSCE) plays a central role in promoting peace,
security and stability in the regional context, in particular
through its broad range of activities in the area of conflict
prevention, crisis management and post-conflict
rehabilitation. The broad scope and complex nature of the
security challenges in the region requires a pluri-
institutional response. But that implies also an effective
cooperation among the institutions concerned. The OSCE,
as a regional arrangement according to Chapter VIII of
the Charter of the United Nations, is closely cooperating
with the United Nations in many fields and regions, such
as in Kosovo. In our capacity as the next Chairman-in-
Office of the OSCE, we will continue the efforts to
strengthen the relationship between the OSCE and the
United Nations at both the political and field levels.
Let me conclude by confirming Austria's strong
commitment to the United Nations. In a little less than
one year, our Heads of State or Government will
participate in the millennium summit. I hope that this will
be the occasion to unlock the potential of the
Organization. We must use the wonderful tool of our
Organization as it was meant to be used: to ensure our
survival on this planet in peace, freedom and dignity. On
spaceship Earth the supplies are limited, so we have to
make the best possible use of them. Whatever our
differences, we all know what needs to be done. Let us
find the political will to do it.











